                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:18-CV-00256-KDB
 KRISTINA PHILBRICK-
 MORRISON,

                 Plaintiff,

    v.                                                                ORDER

 ANDREW SAUL, Commissioner of
 Social Security,

                 Defendant.


         THIS MATTER is before the Court on Plaintiff’s Motion for Payment of Attorney’s Fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412, (Doc. No. 21), and the parties’ Stipulation

for Payment of Attorney’s Fees, (Doc. No. 23).

         Upon stipulation of the parties, it is hereby ORDERED that Defendant will pay Plaintiff

$3,350.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, see Astrue v. Ratliff, 560 U.S. 586 (2010), payment will be made by check payable to

Plaintiff’s counsel, Christopher S. Stepp, and mailed to his office at 112 South Main Street,

Hendersonville, North Carolina 28792, in accordance with Plaintiff’s assignment to her attorney

of her right to payment of attorney’s fees under the Equal Access to Justice Act.

         SO ORDERED.
                                          Signed: February 14, 2020
